DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/22 has been entered.

Response to Amendment
3.	The rejection of Claims 3, 4, and 6-10 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suh et al. (WO 2019/013509 A1) as set forth in the Final Rejection filed 08/20/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Lee (US 20115/0001489 A1) as set forth in the Final Rejection filed 08/20/21 is overcome by the Applicant’s amendments.

Claims 3, 4, and 6-11 under 35 U.S.C. 103 as being unpatentable over Lee (US 20115/0001489 A1) as set forth in the Final Rejection filed 08/20/21 is herein amended due to the Applicant’s amendments.

6.	The rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0001489 A1) in view of Dai et al. (US 2015/0144898 A1) as set forth in the Final Rejection filed 08/20/21 is overcome by the cancellation of the claim.

7.	The rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Suh et al. (WO 2019/013509 A1) in view of Dai et al. (US 2015/0144898 A1) as set forth in the Final Rejection filed 08/20/21 is NOT overcome by the Applicant’s amendments.

Claim Objections
8.	The claims as listed on page 27 are objected to because Claim 9 is repeated twice.  The Office has instead relabeled the second Claim 9 to Claim 11 to be Claims 10-12, respectively.
Corrections are required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 3, 4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable 

over Suh et al. (WO 2019/013509 A1).
	Suh et al. discloses compounds of the following form:

    PNG
    media_image1.png
    226
    271
    media_image1.png
    Greyscale

(page 2) where X = O or S ([0019]) and R5 = Formula 3 as shown below ([0021]):

    PNG
    media_image2.png
    183
    217
    media_image2.png
    Greyscale

(page 3) where Z = N or CH ([0028]) and L = bond or substituted or unsubstituted C6-60 arylene such as phenylene ([0027], [0048]).  An embodiment is disclosed:

    PNG
    media_image3.png
    147
    144
    media_image3.png
    Greyscale

(page 13) such that X = O, p = q = m = 0, and Y1-4 = CR4 (with R4 = hydrogen or bond to L) of Applicant’s formula (A).  However, Suh et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula (A), particularly in regards to the nature of the L group.  Nevertheless, it would have been obvious to modify the compound above as disclosed by Suh et al. such that L =

    PNG
    media_image4.png
    87
    129
    media_image4.png
    Greyscale

(with Ar9-10 = unsubstituted aryl group having 6 or 12 ring carbon atoms (phenyl or biphenyl)).  The motivation is provided by the fact that the modification merely involves exchange of one group (single bond) for a functional equivalent (phenylene) selected from a highly finite list (and easily envisioned from the scope of Suh et al.’s formula), thus rendering the production predictable with a reasonable expectation of success.
	Suh et al. further discloses an organic electroluminescent (EL) device comprising a pair of electrodes interposed therein the following layers:  hole-injecting layer, hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, and electron-injecting layer; its inventive compounds comprises the hole-blocking layer (page 11 of the Machine Translation).  Alternatively, Suh et al. discloses that its inventive can serve as material comprising the hole-injecting/transporting, light-emitting (for emission), and/or electron-injecting/transporting 

12.	Claims 3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0001489 A1).
	Lee discloses compounds of the following form:

    PNG
    media_image5.png
    216
    379
    media_image5.png
    Greyscale

([0011]) where m1 = 0-2, R4 = substituted or unsubstituted pyrimidinyl or 1,3,5-triazinyl group ([0017]), and L2 = substituted or unsubstituted C6-30 arylene group ([0012]); examples of such groups include phenylene ([0044]).  An embodiment is disclosed:

    PNG
    media_image6.png
    310
    384
    media_image6.png
    Greyscale

(page 7) such that q = 0, X = S, Y1-4 = CR4 (with R4 = hydrogen or bond to L), and m = 0 of Applicant’s formula (A).  However, Lee does not explicitly disclose an embodiment that fully reads on Applicant’s formula (A), particularly in regards to the nature of the L 

    PNG
    media_image4.png
    87
    129
    media_image4.png
    Greyscale

(with Ar9-10 = unsubstituted aryl group having 6 ring carbon atoms (phenyl)).  The motivation is provided by the fact that the modification merely involves exchange of one group (single bond) for a functional equivalent (phenylene) selected from a highly finite list (and easily envisioned from the scope of Lee’s formula), thus rendering the production predictable with a reasonable expectation of success.
	Lee further discloses an organic electroluminescent (EL) device for the construction of displays comprising a pair of electrodes, interposed therein a light-emitting layer comprising its inventive compounds (Abstract; [0010]); the above compound as disclosed by Lee et al. serves as host material ([0020]).  Additional layers are present, including a hole-transporting layer ([0063]).  Lee et al. discloses that the light-emitting layer “may further” include a dopant (emitter material) (notice that if the dopant material is not present, Compound 2-19 as disclosed by Lee would inherently be a fluorescent material) ([0020]).  In addition, notice that the light-emitting layer is inherently electron-transporting (and hole-blocking), as it is the location of electron-hole transport and recombination for light emission.

13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (WO 2019/013509 A1) as applied above and in further view of Dai et al. (US 2015/0144898 A1).
Suh et al. discloses the organic electroluminescent (EL) device of Claim 6 as shown above.  However, Suh et al. does not explicitly disclose a lighting panel.
	Dai et al. discloses that organic EL device (OLED) technology can be applied to backlight (of LCDs); advantages include self-illumination and high efficiency ([0002]).  It would have been obvious to utilize the organic EL device as disclosed by Suh et al. for such a device (i.e., backlight) as disclosed by Dai et al.  The motivation is provided by the disclosure of Dai et al., which teaches the commercial applicability of organic EL devices due to their advantages, including self-illumination and high efficiency.

Allowable Subject Matter
14.	Claim 2 is allowed.  Furthermore, Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Suh et al. (WO 2019/013509 A1), which discloses compounds of the following form:

    PNG
    media_image7.png
    213
    340
    media_image7.png
    Greyscale

(page 9) where one of R4-5 = 

    PNG
    media_image8.png
    184
    204
    media_image8.png
    Greyscale

(page 3) where Ar1-2 = aryl or heteroaryl (only) ([0049]).  An embodiment is disclosed:

    PNG
    media_image9.png
    148
    126
    media_image9.png
    Greyscale

(page 13).  However, it is the position of the Office that neither Suh et al. singly nor in combination with any other prior art provides sufficient motivation to produce a compound corresponding to Applicant’s formula (A), particularly in regards to the nature of the substituents attached to the condensed heterocyclic group.

Response to Arguments
15.	Applicant’s arguments on pages 28-30 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786